Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following action is in response to the amendments filed 2/06/2022, in which:
Claims 1, 8, 12 were amended.
Claims 13-14 were cancelled.
No claims were added.
Claims 1-12 are pending.
Claims 1, 8, 12 are independent claims.


Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 3, 5, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donald. J Clark et al (US PG Pub No 2012/0234907; Published: 09/202012)(hereinafter: Clark) in view of Yaniv Leviathan (US PG Pub No. 2011/0087966; Published: 04/14/2011)(hereinafter: Leviathan) further in view of Rajatish Mukherjee et al (US PG Pub no. US20150039746; Published: 02/05/2015) (hereinafter Mukherjee).

Claim 1:
As per independent claim 1, Clark discloses a system for changing information accessed by recorded or printed text the system comprising: 
creating a body of text having at least one link which is directed to a Dedicated Internet Web site address [[0015], fig 1. Wherein Clark discloses placing a QR code corresponding to a dedicated internet web site address on a printed media that includes other text]. 
wherein activating the Dedicated Internet Website automatically redirects a user to a second Internet website wherein the second Internet website contains information relative to the recorded or printed material [[0017-0018, 0022] wherein Clark discloses the QR code takes the user to a first host system which redirects the user to a second website based on a redirection link dictated by user subscriber data. The second link providing information relative to the subject of the body of text].
wherein the redirection may be continuously changed and updated by a control manager who selects which second Internet website the user is redirected to when the link to the Dedicated Internet Website is activated[[0023] wherein Clark discloses the subscriber can change and update the redirect link (the second link) the subscriber in Clark functions as a control manager]. 
Clark discloses a subscriber (control manager) able to change the URLs associated with the QR codes. However, Clark failed to specifically disclose wherein the second Internet website may be one suggested by a reader of the body of the text published and approved by the control manager.
Leviathan, in the same field of improving web content based on usage data discloses this limitation in that [[0122-0124, see 0121] wherein Leviathan discloses a user can click over a link and submit a fix suggestion for the particular link, suggestions include relevant link suggestions. Suggestion information is passed on to a web site administrator to evaluate and perform the changes].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Clark’s second internet web links to allow a control manager to change or update the second internet websites based on a reader suggestions as disclosed by Leviathan. The motivation for doing so would have been allow readers to submit suggestions thus generating improvements based on data analysis (0009).
Clark and Leviathan disclose a webmaster manually replacing broken links (see Leviathan 0121). However, Clark and Leviathan failed to specifically disclose 
Wherein the user suggests the redirection to the control manager, but wherein the control manager is not bound by the user suggestion and wherein the control manager must decide to accept or reject the user [redirection suggestion].
Mukherjee, in the same field of webpage modification discloses this limitation in that [[0033] further enables the subject website's administrator to accept or reject website modifications. In one embodiment, the website administrator may be presented with a list of suggested changes and incremental website quality score improvements that would result from each change, along with options to accept/reject changes in bulk or at the level of granularity of individual changes. If changes are accepted, the website may be modified accordingly (Step 120).] Therefore, control manager (administrator) can either accept or reject suggested changes.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the webmaster capabilities of Clark and Leviathan to allow the control manager to decide to accept or reject user suggested changes as disclosed by Mukherjee. The motivation for doing so would have been allowing the control manager broader decision scope thus maximizing website quality and website performance.


Claim 3:
As per claim 3, which depends on claim 1, it is rejected under the same rationale as claim 1 above, Additionally, Clark, Leviathan and Mukherjee disclose wherein the general public may suggest to the control manager changes with respect to which second Internet Website that the user is redirected to upon activation of the link of the Dedicated Internet Website. Leviathan [[0122-0124] wherein Leviathan discloses a user can click over a link and submit a fix suggestion for the particular link, suggestions include relevant link suggestions. Suggestion information is passed on to a web site administrator to evaluate and perform the changes].

Claim 5:
As per claim 5, which depends on claim 1 Clark, Leviathan and Mukherjee disclose wherein the body of text is printed only in paper and ink format [[0015], fig 1. Wherein Clark discloses placing a QR code corresponding to a dedicated internet web site address on a printed media that includes other text].

Claim 8:
As per independent claim 8, Clark discloses a system for changing information accessed by recorded or printed text the system comprising: 
creating a body of text wherein the body of text has at least one link to a Dedicated Internet Web site address [[0015], fig 1. Wherein Clark discloses placing a QR code corresponding to a dedicated internet web site address on a printed media that includes other text]. 
wherein activating the Dedicated Internet Website automatically redirects a user to a second Internet website wherein the second Internet website contains information relative to the body of text [[0017-0018, 0022] wherein Clark discloses 
wherein the redirection may be continuously changed and updated by a control manager who selects which second Internet website the user is redirected to when the initial Dedicated Internet Website link is activated [[0023] wherein Clark discloses the subscriber can change and update the redirect link (the second link) the subscriber in Clark functions as a control manager].
wherein the body of text has a single QR code and/or imbedded link which redirects the user to a Dedicated Internet Website[[0015], text has QR code, see fig 1.] and 
wherein the second Internet website is only editable by the control manager and wherein the control manager records changes to all redirects from the Dedicated Internet Website to second Internet website [[0015-0017, 0019] wherein Clark discloses the subscriber (control manager) logs in and is able to edit changes. A system database records the subscriber changes].
Clark discloses a subscriber (control manager) able to change the URLs associated with the QR codes. However, Clark and Mukherjee failed to specifically disclose wherein the second Internet website may be one suggested by a reader of the body of text and approved by the control manager of the Dedicated Internet Website.
Leviathan, in the same field of improving web content based on usage data discloses this limitation in that [[0122-0124] wherein Leviathan discloses a user can 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Clark’s second internet web links to allow a control manager to change or update the second internet websites based on a reader suggestions as disclosed by Leviathan. The motivation for doing so would have been allow readers to submit suggestions thus generating improvements based on data analysis (0009).
Clark and Leviathan disclose a webmaster manually replacing broken links (see Leviathan 0121). However, Clark and Leviathan failed to specifically disclose 
Wherein the user suggests the redirection to the control manager, but wherein the control manager is not bound by the user suggestion and wherein the control manager must decide to accept or reject the user [redirection suggestion].
Mukherjee, in the same field of webpage modification discloses this limitation in that [[0033] further enables the subject website's administrator to accept or reject website modifications. In one embodiment, the website administrator may be presented with a list of suggested changes and incremental website quality score improvements that would result from each change, along with options to accept/reject changes in bulk or at the level of granularity of individual changes. If changes are accepted, the website may be modified accordingly (Step 120).] Therefore, control manager (administrator) can either accept or reject suggested changes.



Claim 12:
As per independent claim 12, Clark discloses a system for changing information accessed by recorded or printed text the system comprising: 
creating a body of text wherein the body of text has at least one link to a Dedicated Internet Web site address[[0015], fig 1. Wherein Clark discloses placing a QR code corresponding to a dedicated internet web site address on a printed media that includes other text]. 
wherein activating the Dedicated Internet Website automatically redirects a user to a second Internet website wherein the second Internet website contains information relative to body of the text[[0017-0018, 0022] wherein Clark discloses the QR code takes the user to a first host system which redirects the user to a second website based on a redirection link dictated by user subscriber data. The second link providing information relative to the subject of the body of text].
wherein the redirection may be continuously changed and updated by a control manager who selects which second Internet website the user is redirected to when the link to the Dedicated Internet Website is activated[[0023] wherein Clark discloses the subscriber can change and update the redirect link (the second link) the subscriber in Clark functions as a control manager].
wherein the body of text has only one QR code and/or imbedded link which links the user to the Dedicated Internet Website which is only editable by the control manager and wherein any editing by the control manager is recorded [[0015-0017, 0019]  text has QR code, see fig 1. wherein Clark discloses the subscriber (control manager) logs in and is able to edit changes. A system database records the subscriber changes].
Clark discloses a subscriber (control manager) able to change the URLs associated with the QR codes. However, Clark failed to specifically disclose wherein the second Internet website may be one suggested by a reader of the body of text and approved by the control manager.
Leviathan, in the same field of improving web content based on usage data discloses this limitation in that [[0122-0124] wherein Leviathan discloses a user can click over a link and submit a fix suggestion for the particular link, suggestions include relevant link suggestions. Suggestion information is passed on to a web site administrator to evaluate and perform the changes].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Clark’s second internet web links to allow a control manager to change or update the second internet websites based on a reader suggestions as disclosed by Leviathan. The motivation for doing so would have 
Clark and Leviathan disclose a webmaster manually replacing broken links (see Leviathan 0121). However, Clark and Leviathan failed to specifically disclose 
Wherein the user suggests the redirection to the control manager, but wherein the control manager is not bound by the user suggestion and wherein the control manager must decide to accept or reject the user [redirection suggestion].
Mukherjee, in the same field of webpage modification discloses this limitation in that [[0033] further enables the subject website's administrator to accept or reject website modifications. In one embodiment, the website administrator may be presented with a list of suggested changes and incremental website quality score improvements that would result from each change, along with options to accept/reject changes in bulk or at the level of granularity of individual changes. If changes are accepted, the website may be modified accordingly (Step 120).] Therefore, control manager (administrator) can either accept or reject suggested changes.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the webmaster capabilities of Clark and Leviathan to allow the control manager to decide to accept or reject user suggested changes as disclosed by Mukherjee. The motivation for doing so would have been allowing the control manager broader decision scope thus maximizing website quality and website performance.


	Claim(s) 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark, Leviathan and Mukherjee in view of Nipum Dave et al (US PG Pub No. 2015/0026594; Published: 01/22/2015)(hereinafter: Dave).

Claim 2:
As per claim 2, which depends on claim 1 Clark, Leviathan and Mukherjee disclose the QR code as part of a printed publication. However, Clark, Leviathan and Mukherjee failed to specifically disclose wherein the body of text is in an electronic format.
Dave, in the same field of content publications including links to other types of media discloses this limitation in [[0056] wherein Dave discloses the publication can be a printed publication or an electronic publication including one or more identifiers (bar code, QR code, hyperlink) that when selected redirect the user to an applicable website or webpage].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the publication of Clark, Leviathan and Mukherjee to include the corresponding hyperlink or QR code in an electronic publication as disclosed by Dave. The motivation for doing so would have been to expand the reach of the publication by including both physical and digital media, thus reaching more users.

Claim 4:
 wherein the body of the text is an e-book. 
Dave, in the same field of content publications including links to other types of media discloses this limitation in [[0015 0056] Publication can be a company culture book. Dave further discloses the publication can be a printed publication or an electronic publication including one or more identifiers (bar code, QR code, hyperlink) that when selected redirect the user to an applicable website or webpage.].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the publication of Clark, Leviathan and Mukherjee to include the corresponding hyperlink or QR code in an electronic publication such as an ebook as disclosed by Dave. The motivation for doing so would have been to expand the reach of the publication by including both physical and digital media, thus reaching more users.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark, Leviathan and Mukherjee in view of Jason J. Gauci (US Patent No. 9443518; date of patent: 19/13/2016)(hereinafter: Gauci).

Claim 6:
As per claim 6, which depends on claim 1 Clark, Leviathan and Mukherjee disclose the QR code as part of a printed publication. However, Clark, Leviathan and  wherein the body of text is recorded as speech.
Gauci, in the same field of displaying web content discloses this limitation in that [[col 14-15, lines 65-24] speech-to-text units 14 may insert hyperlinks into transcript 16.  The hyperlinks may replace words or phrases within transcript 16 and/or be inserted next to a word or phrase.  The selected hyperlinks may be based on an Internet search for the word or phrase replaced by the hyperlink.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the publication of Clark, Leviathan and Mukherjee to include the corresponding hyperlink or QR code in an electronic publication where the text is recorded as speech disclosed by Gauci. The motivation for doing so would have been to expand the reach of the publication by including both physical and digital media, thus reaching more users.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark, Leviathan and Mukherjee in view of Michael Lissack, (US PG Pub No. 2007/0185860; Published: 08/09/2007)(hereinafter: Lissack).

Claim 7:
As per claim 7, which depends on claim 1 Clark, Leviathan and Mukherjee disclose the user being redirected to a corresponding second webpage based on the selection of the link in the first webpage. However, Clark, Leviathan and Mukherjee failed to specifically disclose wherein the user is given an option between a number of different links to different second Internet Websites after first reaching the Dedicated Internet Website.
Lissack, in the same field of document redirection discloses this limitation in [0056, wherein Lissack discloses by selecting a first link in a first hypertext document, the user is redirected to a list which might include additional links to specific portions of a document].
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Clark, Leviathan and Mukherjee redirection teachings to give the user an option between a number of different links to different second Internet Websites after first reaching the Dedicated Internet Website as disclosed by Lissack. The motivation for doing so would have been allowing a user to select an option that best fits user preferences, thus increasing user satisfaction.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark, Leviathan and Mukherjee in view of Stefan A. Hepper et al (US PG Pub No. 20140026028; Date of Publication: 01/23/2014)(hereinafter: Hepper).

Claim 9:
As per claim 9, which depends on claim 8 Clark, Leviathan and Mukherjee disclose the subscriber(control mananger) being able to edit the redirection links. However, Clark, Leviathan and Mukherjee failed to specifically disclose wherein any change to the link to the second Internet website is recorded along with the date and time that change was made.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the link editing teachings of Clark, Leviathan and Mukherjee to record changes made to the links corresponding to the second webpage as disclosed by Hepper. The motivation for doing so would have been to be able to track and communicate with the parties involved in making the changes.

Claim 10:
As per claim 10, which depends on claim 8 Clark, Leviathan and Mukherjee disclose the subscriber(control mananger) being able to edit the redirection links. However, Clark, Leviathan and Mukherjee failed to specifically disclose wherein any change to the link to the second Internet website is recorded along with the name of the person that suggested that change. 
Hepper, in the same field of managing webpage edits discloses this limitation in that [[0025, 0029, 0045], users edit webpage compontents, hyperlinks are well-known webpage components, web component provide editing history including, when component was edited (time/date) as well as identity of editors, author, managers, creators, approvers or other members of the editing process.]


Claim 11:
As per claim 11, which depends on claim 8 Clark, Leviathan and Mukherjee disclose the subscriber(control mananger) being able to edit the redirection links. However, Clark, Leviathan and Mukherjee failed to specifically disclose wherein any deletion to the link to the second Internet website is recorded.
Hepper, in the same field of managing webpage edits discloses this limitation in that [[0025, 0029, 0045, 0050], users edit webpage components, hyperlinks are well-known webpage components, web component provide editing history including, when component was edited (time/date) as well as identity of editors, author, managers, creators, approvers or other members of the editing process. Removal date of the web content is recorded]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the link editing teachings of Clark, Leviathan and Mukherjee to record changes made to the links corresponding to the second webpage including any deletion of the content as disclosed by Hepper. The .

Response to Arguments
Applicant’s arguments, see remarks, filed 2/06/2022, with respect to the rejection(s) of claim(s) 1, 8, 12 under 35 USC 103 have been fully considered and are partially persuasive. 
Applicant arguments regarding the newly added limitation are found persuasive. However, the arguments directed towards the newly added limitation are moot in view of new grounds of rejection since the newly added limitation changed the scope of the invention.
Regarding Applicant arguments that read: “Leviathan teaches away from a user suggesting a redirect second website. Instead, Leviathan merely updates redirect links based on usage statistics by users. Further, paragraph 124 of Leviathan discloses a non-human (a "structuring web server") modifying a redirect link. 
In contrast, a user (which is a human) of Applicant's system may suggest a redirect link which, for example, is or would be impractical or inaccurate and yet, the control manager of Applicant's system might still accept that user's redirect even though the accepted redirect is statistically unpopular or inaccurate. In other words, Applicant's system, unlike the cited prior art, has two human beings (a user and a control manager) making completely independent decisions based on personal preferences. The prior art does not teach or disclose that.” The Examiner respectfully disagree. First, the current claim language does not preclude a “non-human” from modifying a redirect link. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOWARD CORTES/Primary Examiner, Art Unit 2144